DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-10, 14, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0260077 to Steigert et al. (Steigert).
In Reference to Claim 1
Steigert, Fig.1, discloses:
	A connection unit for connecting two exhaust gas-carrying assembly units of an exhaust system of an internal combustion engine, the connection unit comprising: 
	a ring washer-shape connection element (1.2) with a connection side to be positioned facing a counter-connection element (2) to be connected to the connection element with the connection element in contact with the counter-connection element and with a passage opening bordered by a connection element inner circumferential surface; and 
	a connection pipe (1.1) inserted into the passage opening and extending in a direction of a pipe longitudinal axis, wherein: 
	the connection pipe (1.1) is connected to the connection element in an area of the connection element inner circumferential surface by welding (3); or the connection pipe projects with a centering section on the connection side of the connection element; or 	
	the connection pipe (1.1) is connected to the connection element in an area of the connection element inner circumferential surface by welding and the connection pipe projects with a centering section on the connection side of the connection element, see Fig.1.  

In Reference to Claim 2
Steigert, Fig.1, discloses:
	A connection assembly unit for connecting two exhaust gas-carrying assembly units of an exhaust system of an internal combustion engine, the connection assembly unit comprising: 
	a counter-connection element 2 with a centering opening 2.1; 
	a connection unit comprising: a ring washer-shape connection element 1.2 with a connection side positioned facing the counter-connection element or in contact with the counter-connection element and with a passage opening bordered by a connection element inner circumferential surface, the centering opening of the counter-connection element corresponding to the passage opening provided in the connection element; and 	a connection pipe 1.1 inserted into the passage opening and extending in a direction of a pipe longitudinal axis, wherein: the connection pipe is connected to the connection element in an area of the connection element inner circumferential surface by welding 3; or the connection pipe 1.1 projects with a centering section on the connection side of the connection element; or the connection pipe 1.1 is connected to the connection element in an area of the connection element inner circumferential surface by welding 3 and the connection pipe projects with a centering section on the connection side of the connection element.  
In Reference to Claim 7
Steigert, Fig.1, discloses:
	At least one connection member 1.8 for fixedly connecting the connection element to the counter-connection element.  
In Reference to Claim 8
Steigert, Fig.1, discloses:
	The at least one connection member 1.8 comprises a connection bolt (1.8, screw connection) passing through the connection element; or the at least one connection member comprises a connection bolt passing through the counter-connection element; or the at least one connection member comprises a connection bolt passing through the connection element and passing through the counter-connection element.  
In Reference to Claim 9
Steigert, Fig.1, discloses:
	The counter-connection element 2 connected to the connection element, the passage opening and the centering opening are essentially congruent with one another.  


In Reference to Claim 10
Steigert, Fig.1, discloses:
	The counter-connection element 2 connected to the connection element, the centering section of the connection pipe meshes with the centering opening 2.1.  
In Reference to Claim 14
Steigert, Fig.1, discloses:
	An exhaust system comprising: 
	a connection assembly unit comprising: a counter-connection element 2 with a centering opening;
	 a connection unit comprising: 
	a ring washer-shape connection element  1.2 with a connection side positioned facing the counter-connection element or in contact with the counter-connection element and with a passage opening 2.1 bordered by a connection element inner circumferential surface, the centering opening of the counter-connection element corresponding to the passage opening provided in the connection element; and a connection pipe 1.1 inserted into the passage opening and extending in a direction of a pipe longitudinal axis, wherein: 
	the connection pipe 1.1 is connected to the connection element in an area of the connection element inner circumferential surface by welding 3; or the connection pipe projects with a centering section on the connection side of the connection element; or the connection pipe is connected to the connection element in an area of the connection element inner circumferential surface by welding and the connection pipe projects with a centering section on the connection side of the connection element; 
	a first exhaust gas-carrying assembly unit (pipe 1.1 and flange 1.2) connected to the connection pipe; and a second exhaust gas-carrying assembly unit ( connected to the counter-connection element.  
In Reference to Claim 18
Steigert, Fig.1, discloses:
	At least one connection member 1.8  for fixedly connecting the connection element to the counter-connection element, wherein the at least one connection member passes through the connection element.  

In Reference to Claim 19
Steigert, Fig.1, discloses:
	The counter-connection element 2 connected to the connection element, the passage opening and the centering opening are essentially congruent with one another.  
In Reference to Claim 20
Steigert, Fig.1, discloses:
	The counter-connection element 2 connected to the connection element, the centering section of the connection pipe meshes with the centering opening.

Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 2-5, 11-13, 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “the connection pipe has at least one weld opening passing completely through a pipe wall of the connection pipe in a length area axially overlapped by the connection element inner circumferential surface; and the connection pipe is connected to the connection element by a weld seam formed in the at least one weld opening” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 2; 
The prior art of record does not teach “wherein: the connection pipe has at least one weld opening passing completely through a pipe wall of the connection pipe in a length area axially overlapped by the connection element inner circumferential surface; and the connection pipe is connected to the connection element by a weld seam formed in the at least one weld opening.” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 11; and 
The prior art of record does not teach “the connection pipe has at least one weld opening passing completely through a pipe wall of the connection pipe in a length area axially overlapped by the connection element inner circumferential surface; and the connection pipe is connected to the connection element by a weld seam formed in the at least one weld opening.  ” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 15.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY AYALA DELGADO whose telephone number is (571)270-3452.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark III Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY AYALA DELGADO/
Primary Examiner, Art Unit 3746